Citation Nr: 0721869	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-41 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected fracture residuals of the right tibia and 
fibula, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
fracture residuals of the right tibia and fibula.

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
fracture residuals of the right tibia and fibula.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1967 to June 1970.

These claims come before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California (the RO) which, in part, continued the veteran's 
service-connected fracture residuals of the right tibia and 
fibula at noncompensably (zero percent) disabling and denied 
the veteran's claims for entitlement to service connection 
for left knee and low back disabilities.  The veteran filed a 
notice of disagreement in regards to the December 2002 rating 
decision.  He subsequently requested review by a decision 
review officer (DRO).  The DRO conducted a de novo review of 
the claims and confirmed the RO's findings with respect to 
the service connection claims.  In a March 2004 decision, the 
veteran's service-connected fracture residuals of the right 
tibia and fibula were rated at 10 percent, effective from 
September 2001.  The veteran perfected an appeal of these 
claims with the submission of his substantive appeal (VA Form 
9) in November 2004, on which the veteran indicated his 
dissatisfaction with the 10 percent rating assigned to the 
service-connected fracture residuals.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated]. 

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Oakland RO in March 2007.  The 
transcript of the hearing is associated with the veteran's 
claims folder.




FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's fracture residuals of the right tibia and 
fibula are manifested by arthritis, mild loss of range of 
motion and crepitus.

2.  The evidence does not show that the veteran's service-
connected fracture residuals of the right tibia and fibula 
are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.  

3.  The competent medical evidence of record does not show 
that the veteran currently has a left knee disability.

4.  The competent medical evidence of record is in equipoise 
as to whether there is a medical nexus between the veteran's 
service-connected fracture residuals of the right tibia and 
fibula and a currently diagnosed low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected fracture residuals of the right 
tibia and fibula have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.73, Diagnostic Code 5262 (2006).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2006).

3.  A left knee disability is not proximately due to or the 
result of the veteran's service-connected fracture residuals 
of the right tibia and fibula.  
38 C.F.R. § 3.310 (2006). 

4.  Resolving the benefit of the doubt in the veteran's 
favor, service connection for a low back disability is 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 
(2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected fracture residuals of the right tibia and 
fibula, along with secondary service connection for left knee 
and low back disabilities.  In the interest of clarity, the 
Board will first discuss certain preliminary matters 
pertinent to the appeal.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
provides a duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The Board has considered the provisions 
of the VCAA and the implementing regulations in light of the 
record on appeal, and finds that the development of the issue 
has satisfied the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having reviewed the record, the Board concludes that 
the notice requirements of the VCAA have been satisfied with 
respect to the issues on appeal.  The veteran was informed of 
the relevant law and regulations pertaining to his increased 
rating claim in a letter from the RO dated August 5, 2002, 
which informed the veteran "the evidence must show that the 
disability(ies) became worse or increased in severity" 
[Emphasis as in original].  The August 2002 VCAA letter also 
informed the veteran of the relevant law and regulations 
pertaining to his service connection claims, including 
evidence that his left knee and low back disability were 
"caused or aggravated by your service-connected . . . 
disability."  

The veteran was informed of VA's duty to assist him in the 
development of his claims and advised of the provisions 
relating to the VCAA in the above-referenced August 2002 
letter and an additional letter from the RO dated August 5, 
2004.  Specifically, the veteran was advised in the August 
2004 letter that VA was responsible for obtaining relevant 
records from any Federal agency, including VA hospitals and 
the Social Security Administration.  With respect to private 
treatment records, the August 2004 letter informed the 
veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with both letters were copies of 
VA Form 21- 4142, Authorization and Consent to Release 
Information, and the letters asked that the veteran complete 
this release so that VA could obtain these records on his 
behalf.  

The August 2002 VCAA letter further emphasized: "You must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in original].  
The veteran was also advised in the August 2002 and August 
2004 letters that VA medical examinations would be scheduled 
if necessary to make a decision on his claims.  

The August 2004 VCAA letter requested of the veteran: "If 
there is any other evidence or information that you think 
will support your claim[s], please let us know.  If you have 
any evidence in your possession that pertains to your 
claim[s], please send it to us."  This request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.   

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in December 
2002.  The Board is of course aware of the decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Significantly, 
the veteran was provided with VCAA notice through the August 
2004 VCAA letter and his claims were readjudicated as 
reported in the September 2004 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claims and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claims on the merits.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice.

Finally, there is a significant Court decision concerning the 
VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination, and the record indicates more broadly 
that he received appropriate notice pursuant to the VCAA.  
Because there is no indication of additional evidence that 
could be obtained and would have an effect on the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the claimant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that reasonable and sufficient efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  The veteran was also afforded VA 
examinations in September 2002 and June 2004, which will be 
discussed below.  The reports of these examinations reflect 
that the examiner reviewed the veteran's past medical 
history, recorded his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.  Accordingly, the Board will proceed 
to a decision and the merits of the claims.

1.  Entitlement to an increased rating for service-connected 
fracture residuals of the right tibia and fibula, currently 
evaluated as 10 percent disabling. 

Relevant law and regulations

In general, disability ratings are assigned in accordance 
with the VA's Schedule for Rating Disabilities and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has rated the veteran's disability under Diagnostic 
Code 5262, which is applicable in case because it pertains 
specifically to the disability at issue [tibia and fibula, 
impairment of].  An X-ray report dated in May 2003 evidenced 
traumatic arthritis of the right knee, which potentially 
allows for employment of Diagnostic Code 5010 [arthritis, 
traumatic], with associated application of Diagnostic Codes 
5260 and 5261 [limitation of flexion of extension of the 
leg].  However, as will be discussed, the veteran does not 
have compensable limitation of motion in the right knee; 
accordingly, application of Diagnostic Code 5010 would be of 
no benefit the veteran.  Neither the veteran nor his 
representative has suggested that another diagnostic code be 
employed, and the Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 5262.

Specific rating criteria

Under Diagnostic Code 5262, a 20 percent rating is assigned 
where malunion of the tibia and fibula of either lower 
extremity results in moderate knee or ankle disability.  A 30 
percent disability rating is assigned where there is marked 
knee or ankle disability.  A 40 percent disability rating is 
provided for nonunion of the tibia and fibula with loose 
motion and requiring a brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2006).

The words "moderate" and "marked" are not defined in the 
VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2006).  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's 
New World Dictionary, Third College Edition (1988) 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.

Initial matter

The Board initially notes that the veteran has been assigned 
a separate 40 percent disability rating for right lower 
extremity varicose veins and chronic venous stasis changes 
with edema associated with the service-connected fracture 
residuals of the right tibia and fibula.  See 38 C.F.R. § 
4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  Accordingly, the symptomatology associated with 
this separately service-connected disability will not be 
considered in the adjudication of the current issue on 
appeal, as such would constitute prohibited pyramiding or the 
evaluation of the same disability under various diagnoses.  
See 38 C.F.R. § 4.14 (2006).

Analysis

Schedular rating

The veteran's service-connected fracture residuals of the 
right tibia and fibula are currently rated 10 percent 
disabling.  In order to warrant a 20 percent disability 
rating under Diagnostic Code 5262, the evidence must 
demonstrate "moderate" knee or ankle disability.  Review of 
the medical evidence indicates that the veteran's fracture 
residuals of the right tibia and fibula [not including his 
neurological symptomatology, which is separately compensated] 
are no more than "mild" in nature.  There is no indication 
of any right ankle symptomatology in the evidence of record; 
accordingly, this analysis will focus on the veteran's right 
knee symptoms.  A VA outpatient record dated in September 
2001 demonstrates a normal examination of the right knee 
except for some "mild" crepitus.  X-rays of the right knee 
completed in March 2002 evidenced a small spur on the 
patella, but no loosening, dislodgement or complications of 
the orthopedic hardware.  VA examination in September 2002 
revealed normal range of motion of the right knee.  Despite 
the veteran's testimony to the contrary (see the March 2007 
hearing transcript, page 16) there was no medical report of 
tenderness or swelling of the right knee during the September 
2002 VA examination, and all ligaments of the right knee were 
intact.  The right patella was not tender to touch or 
pressure.  

X-rays of the right knee completed in February 2003 and May 
2003 revealed traumatic arthritic changes.  A MRI of the 
right knee completed in March 2004 revealed "slight" 
chronic depression of the lateral tibial plateau.  During VA 
examination in June 2004, mild loss of motion of the right 
knee was demonstrated, but ligaments were intact and 
Lachman's sign was negative.  There was some grinding of the 
patella upon movement of the knee.  

The above-cited symptomatology, which consists mainly of mild 
crepitus, arthritis and slight loss of motion in the right 
knee, is no more than "mild" in nature and does not amount 
to "moderate" right knee or ankle disability necessary for 
assignment of a 20 percent disability rating under Diagnostic 
Code 5262.  It also follows that there is no evidence of 
"marked" disability for a 30 percent rating.  Moreover, as 
detailed in the above-cited X-ray reports, there is no 
evidence of nonunion of the tibia and fibula with loose 
motion requiring a brace to warrant a 40 percent rating under 
Diagnostic Code 5262.  In short, the objective medical 
evidence of record indicates that the veteran is not entitled 
to an increased disability rating under Diagnostic Code 5262.




Esteban concerns

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban, supra.  As has been 
discussed, the veteran's varicose veins and chronic venous 
stasis changes with edema associated with the service-
connected right lower extremity disability have been 
separately rated.

The Board notes that the evidence demonstrates a surgical 
scar from the service-connected fracture residuals of the 
right tibia and fibula, and the veteran's representative 
argues that such should be separately compensated.  See the 
March 2007 hearing transcript, pages 2-3.  The Board has 
therefore considered whether the scar could be separately 
rated.  However, there is no indication that the scar causes 
any additional disability.  The September 2002 VA examiner 
indicated the veteran's scar was 7-8 centimeters and was not 
sensitive to touch or movement.  The VA examiner specifically 
described the scar in September 2002 and June 2004 as "well 
healed," and did not indicate that the scar was ulcerated, 
tender or painful.  For these reasons, the Board does not 
believe that separate service connection for the post-
surgical scar is warranted.

The Board additionally observes that assigning yet another, 
separate 10 percent disability rating for the veteran's right 
knee scar would appear to violate the "amputation rule," 
which provides that the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at that elective level, were amputation to be performed.  See 
38 C.F.R. § 4.68 (2006).  Amputation of the leg, permitting 
prosthesis, warrants a 40 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5165 (2006).]

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, where a diagnostic code is not predicated on a 
limited range of motion alone, such as Diagnostic Code 5262, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the April 2004 SOC, the RO considered the veteran's 
entitlement to an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2006) in connection with the issues on appeal.  
See VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  The Board finds no evidence of an unusual 
clinical picture, symptoms which are out of the ordinary, or 
any other factor which could be characterized as exceptional 
or unusual regarding the veteran's fracture residuals of the 
right tibia and fibula, and the veteran has pointed to no 
such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's fracture 
residuals of the right tibia and fibula [other than his 
initial surgery in 1969] in the recent or remote past.  With 
respect to marked interference with employment, there is no 
indication that his service-connected fracture residuals of 
the right tibia and fibula, alone, cause marked interference 
with his employment.  The veteran is currently 58 years old 
and unemployed; however, the VA examiner did not indicate 
during either examination that the veteran's service-
connected fracture residuals of the right tibia and fibula 
would materially interfere with his ability to work.  

The Board concludes that the currently assigned 10 percent 
disability rating adequately compensates the veteran for any 
industrial impairment caused by his service-connected 
fracture residuals of the right tibia and fibula.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

Conclusion

In short, there is no indication in the record that the 
veteran's service-connected fracture residuals of the right 
tibia and fibula alone causes interference with employment 
beyond that contemplated in the assigned rating or otherwise 
present an exceptional or unusual disability picture.  The 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected fracture residuals of the 
right tibia and fibula.  The benefit sought on appeal 
accordingly must be denied.  

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
fracture residuals of the right tibia and fibula.

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
fracture residuals of the right tibia and fibula.

Relevant law and regulations
Service connection - in general

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The veteran seeks service connection for left knee and low 
back disabilities, which he contends are related to his 
service-connected fracture residuals of the right tibia and 
fibula.  The veteran has not claimed that his left knee and 
low back conditions are a direct result of his military 
service.  Instead, he contends that the claimed condition is 
secondary to service-connected bilateral knee disorder.  See, 
e.g., the veteran's September 27, 2001 claim and the March 
2007 hearing transcript, page 3.  

The left knee claim

With respect to Wallin element (1), there is no medical 
evidence that supports a conclusion that a left knee 
disability is currently present.  The VA examiner, who 
performed a complete examination of the veteran including X-
ray studies, found no evidence of current left knee 
disability.  Instead, he noted the veteran experienced "pain 
and discomfort."  For VA compensation purposes, pain without 
a diagnosed or identifiable underlying malady or condition 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore, the VA examination 
report of record cannot be considered to be evidence of a 
current disability of the left knee.

The veteran has been accorded ample opportunity to present 
medical evidence in support of his left knee claim; he has 
not done so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself contends that he has 
current left knee disability, lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Accordingly, the veteran's own 
statements offered in support of his left knee claim is not 
competent medical evidence and do not serve to establish the 
existence of a current disability.  

In the absence of any currently diagnosed left knee 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, the veteran's claim for entitlement to secondary 
service connection for a left knee disability has not met 
Wallin element (1), and the claim may not prevail on this 
basis alone.  

The low back claim

With respect to the low back claim, a January 2003 MRI study 
of the lumbosacral spine showed L5-S1 small left posterior 
paracentral disc protrusion with annular fissure which may 
contact the left S1 nerve root.  The VA examiner, who 
reviewed these results during the veteran's June 2004 VA 
examination, found that the veteran probably had some 
arthritic changes.  Based on this evidence, it may be 
conceded that the veteran has a current low back disability.  
Wallin element (1) has accordingly been met for the low back 
claim.  

With respect to Wallin element (2), the veteran is currently 
service-connected for fracture residuals of the right tibia 
and fibula.  Accordingly, Wallin element (2) is satisfied.  
[The Board observes in passing that the veteran is also 
service-connected for right lower extremity varicose veins 
and chronic venous stasis changes with edema; right shoulder 
ankylosis; and a right temple laceration scar; however, his 
contentions only concern the service-connected fracture 
residuals of the right tibia and fibula.]

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disability and his service-connected 
fracture residuals of the right tibia and fibula, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

In this case, there are two medical nexus or linkage opinions 
concerning the veteran's low back claim.  The June 2004 VA 
examiner found that the veteran's low back disability did not 
have any relationship to his service-connected fracture 
residuals of the right tibia and fibula.  Specifically, the 
VA examiner stated: "The veteran has some arthritis changes, 
which in my opinion would be consistent with his age group . 
. . these are regular aging changes."  

The record also contains a September 2002 opinion from S.K., 
M.D., which states the veteran's low back problems "are a 
direct result from his compensation for his deficits of his 
right tibia-fibula fracture status post repair."  This is 
clearly a medical nexus opinion in the veteran's favor.  
Neither doctor elaborated 

Accordingly, the Board concludes that there exists an 
approximate balance of evidence for and against the claim.  
When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).  Therefore, with resolution 
of doubt in the veteran's favor, Wallin element (3), and thus 
all elements, has been met for the low back claim.  

Conclusion

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of current diagnosis service 
connection for left knee disability is not warranted.  A 
preponderance of the evidence is against the claim, and the 
benefit sought on appeal is accordingly denied.

With respect to the low back clam, as detailed above all 
three Wallin elements have been met.  The Board concludes 
that a grant of service connection for a low back disability 
is warranted.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected fracture residuals of the right tibia 
and fibula are denied.

Service connection for a left knee disability, to include as 
secondary to service-connected fracture residuals of the 
right tibia and fibula, is denied.

Service connection for a low back disability is granted.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


